UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8199


ROBERT S. PARHAM, JR.,

                Plaintiff - Appellant,

          v.

PETER WHITE; RUBY WILLIAMS; JAMES BAINES; DR. DRAKE; SCOTT
HUGHES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03022-BO)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert S. Parham, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert S. Parham, Jr., seeks to appeal the district

court’s   order    dismissing         his   action    under   42    U.S.C.   § 1983

(2006).    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  This appeal period

is “mandatory and jurisdictional.”                  Browder v. Dir., Dep’t of

Corr.,    434    U.S.   257,    264    (1978)      (quoting   United      States   v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket

on   September    29,   2009.         The   notice    of   appeal   was    filed   on

December 9, 2009.       Because Parham failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          DISMISSED




                                            2